Per Curiam.
Defendant prosecutes error from a conviction had under section 9612, Comp. St. 1922. The crime is alleged to have been committed April 10, 1920. The complaint on which the prosecution rests was filed September 24, 1923. Defendant pleaded the bar of the statute of limitations, Comp. St. 1922, sec. 9931. To meet this issue, the state alleged in the information that, during the time intervening between the alleged commission of the crime and the filing of the information, defendant was a fugitive from justice, and, therefore, the statute of limitations had not run. We have carefully examined the record on this point and reach the conclusion that at no time was defendant a fugitive from justice within the contemplation of the statute. The *582prosecution was, therefore, barred. The judgment of the district court is reversed and the proceedings dismissed.
Reversed and dismissed.